Citation Nr: 0508877	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic hepatitis 
residuals.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied service connection for chronic hepatitis.  
In September 1997, the Board remanded the veteran's claim to 
the RO for additional action.  In May 2003, the Board denied 
service connection for chronic hepatitis.  In May 2003, the 
veteran submitted a Motion for Reconsideration of the May 
2003 Board decision.  In June 2003, the Board denied the 
veteran's Motion for Reconsideration.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In August 2004, the Court granted the parties' Joint Motion 
to Remand; vacated the May 2003 Board decision; and remanded 
the veteran's appeal to the Board for further action.  The 
veteran is represented in this appeal by Daniel G. Krasnegor, 
Attorney.  

For the reasons and bases addressed below, service connection 
for chronic hepatitis residuals is GRANTED.  


FINDING OF FACT

Chronic hepatitis A and hepatitis B residuals have been shown 
to have originated during active service.  


CONCLUSION OF LAW

Chronic hepatitis A and hepatitis B residuals were incurred 
during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The veteran's complete service medical documentation is not 
of record.  A December 1997 written statement from the 
National Personnel Record Center (NPRC) indicates that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the NPRC.  The report of the veteran's 
February 1946 physical examination for service separation is 
of record.  On examination, the veteran was not noted to have 
either a history of hepatitis or any chronic hepatitis 
residuals.  

In his November 1994 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran conveyed that he had 
hepatitis A in 1944.  He clarified that he was treated for 
the disease at the Fort Sherman, the Panama Canal Zone, Army 
medical facility.  

At a July 2002 Department of Veterans Affairs (VA) 
examination for compensation purposes, the veteran reported 
that he had been hospitalized for an acute febrile icteric 
episode at the Fort Sherman, the Panama Canal Zone, Army 
medical facility in 1944.  Contemporaneous serologic testing 
revealed the veteran to be positive for hepatitis A, B; 
hepatitis B surface; anti- hepatitis B core; and anti-
hepatitis B, E antibodies.  The veteran was diagnosed with 
hepatitis A and hepatitis B.  The VA examiner commented that: 

In my opinion, the service episode of 
hepatitis was type A.  The presence of 
antibodies to type B surface core and E 
was unexpected.  Patient denies all risk 
factors of hepatitis B and from the 
records, I cannot find data to explain 
its presence or document such risk 
factors.  Likely possibility is the 
coincidence of both types in the initial 
hepatitis episode.  As I said, I cannot 
document this.  

The veteran has been shown to exhibit chronic hepatitis A and 
hepatitis B residuals on VA examination.  The VA examiner has 
attributed the veteran's current disability to his reported 
inservice episode of hepatitis.  In light of the unfortunate 
loss of the veteran's service medical records through no 
fault of his own and given the absence of any competent 
evidence to the contrary, the Board finds that service 
connection for chronic hepatitis residuals is warranted.  


II.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to service connection for 
chronic hepatitis residuals, the Board observes that the RO 
issued VCAA notices to the veteran in January 2002 and March 
2004 which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  The veteran has been afforded a VA 
examination for compensation purposes.  The examination 
report is of record.  While the VCAA notices provided to the 
veteran do not strictly comply with the Court's guidelines as 
set forth in Pelegrini, the Board finds that such deficiency 
is not prejudicial to the veteran given the favorable 
resolution of his claim above.  


ORDER

Service connection for chronic hepatitis A and hepatitis B 
residuals is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


